For DETAILED ACTION
This action is in response to the claims filed on Dec. 3rd, 2019. A summary of this action:
Claims 1-20 have been presented for examination.
Claim 2, 6-8, 11, 15, 17, 20 are objected to for informalities   
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., “Automatic inspection of turbine blades using 5-axis coordinate measurement machine”, 2010 in view of Cardew-Hall, “Modelling and Integrated Inspection of Cast Turbine Blades”, PhD Dissertation, University of London, June 1988 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	The claims recite a “nominal throat location” – this is interpreted in view of ¶ 56 of the instant disclosure: “As used herein, the nominal throat location refers to the location of the throat within the CAD model”

Claim 1 recites, in part: “generating, via a processor, a first set of inspection requirements… and generating a coordinate measuring machine (CMM) input file” – the second generating step does not recite the use of the processor. Should the second step be intended to require the usage of the processor, the Examiner suggests amending the claim to explicitly recite this. The Examiner notes some of the dependent claims have a similar recitation to the second generating step, and should the processor be intended to be required for these steps provides the same suggestion of reciting the processor. 

Claim 12 recites, in part: The system of claim 11, wherein the first set of inspection requirements and the second set of inspection requirements enable determination of an actual throat of the turbine nozzle at the first radial section.  – the usage of the term “enable” conveys that the determination of the actual throat is not required because it is not positively recited, i.e. the claim does not require performing the determination, but rather merely that the system is enabled to do such a determination. To overcome this interpretation, the Examiner suggests amending this in a manner similar to what is recited in dependent claim 20.  
See MPEP § 2111.04(I): “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”

Claim Objections
Claim 2, 6-8, 11, 15, 17, 20 is objected to because of the following informalities:  
Claims 2, 6-8 recite, in their preambles, recite: “The method of claim…comprising” – the term comprising is not preceded by the term “further”. To clarify that these claims are adding steps to the claimed method, the Examiner suggests amending the claims to recite “further comprising” or the like. 
Claims 11, 15, 17, and 20 are objected to under a similar rationale 
Claim 15 recites, in part: “The system of claim 10, wherein the CAx system comprises a CAD system,” –– as presently claimed, when claim 15 is incorporated into claim 10 this would recite “A computer aided technologies (CAx) system, comprising: a CAD system [and] a processor, wherein the processor is configured to:” – the claim does not recite that the processor is executing this CAD system, nor does it recite that the CAD system has a processor and/or memory. In view of ¶ 32 of the disclosure, the CAD system is interpreted as a “software system” – as such, there is a lack of structure when the term “CAD system” is interpreted in view of the instant disclosure, and the Examiner suggest amending the claim such to add structure, e.g. by having this executed by a processor such as the one already recited in the claim
See ¶ 32 of the instant specification: “In one embodiment, the executable instructions include instructions for a number of PLM systems, for example software systems, as shown in the embodiment of FIG. 2… More specifically, the CAx system 10 embodiment illustrates a computer-aided requirements capture (CAR) system 30, a computer-aided design (CAD) system 32,…Additionally, each of the systems 30, 32 [the CAD system], 34, 36, 38, 40, and 47 may be stored in a memory system, such as memory system 26, and may be executable via a processor, such as via processors 24.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 10 is directed towards the statutory category of an apparatus.
Claim 16 is directed towards the statutory category of an article of manufacture. 

Claims 10 and 16, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A method comprising:
	Generating a first set of [data] for a first radial section between a first [object] and a second [object] of a [apparatus]… using an [data] generation process, the ... generation process comprising:
	generating a first resultant curve along the first radial section of the [apparatus]…, wherein the first resultant curve is disposed along the first [object];
	generating a middle ... point along the first resultant curve at a nominal … location between the first [object] and the second [object]; -to clarify on the BRI of this limitation, see the instant disclosure figure 9 # 508 – under the BRI, a person would have been able to perform this step as a mental evaluation, such as with pen and paper or another physical aid (MPEP § 2106.04(a)(2)(III)
	generating a first array of ... points at intersection locations of a first array of planes and the first resultant curve on a first side of the middle ... point along the first resultant curve, wherein the first array of planes are generally parallel to the nominal …location; -to clarify on the BRI, see the instant disclosure figure 9 # 510-512 for an example of the planes, and # 520, 522 for the inspection points; and see ¶ 65 for an example on the number of points and vectors generated – under the BRI, a person would have been able to perform this step as a mental evaluation, such as with pen and paper or another physical aid (MPEP § 2106.04(a)(2)(III)
	generating a second array of ... points at intersection locations of a second array of planes and the first resultant curve on a second side of the middle ... point along the first resultant curve, wherein the second array of planes are generally parallel to the nominal ...location;
	generating a middle ... vector, wherein the middle ... vector is normal to the first [object] at the middle ... point; -to clarify on the BRI, see figure 10 # 530 – under the BRI, a person would have been able to perform this step as a mental evaluation, such as with pen and paper or another physical aid (MPEP § 2106.04(a)(2)(III))
	generating a first array of ... vectors on a first side of the middle ... vector, wherein each ... vector of the first array of ... vectors is parallel to the middle ... vector and intersects the first resultant curve at a respective ... point of the first array of ... points; to clarify on the BRI, see figure 10 # 532 and 534 – under the BRI, a person would have been able to perform this step as a mental evaluation, such as with pen and paper or another physical aid (MPEP § 2106.04(a)(2)(III))
	and generating a second array of ... vectors on a second side of the middle ... vector, wherein each ... vector of the second array of ... vectors is parallel to the middle ... vector and intersects the first resultant curve at a respective ... point of the second array of ... points, and wherein the first set of ... [data] comprises the middle ... point measured from the middle ... vector, the first array of ... points measured from respective ... vectors of the first array of ... vectors, and the second array of ... points measured from respective ... vectors of the second array of ... vectors;
	and generating a …[collection of data]…comprising the first set of ... [data]. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
…in a three-dimensional (3D) computer-aided design (CAD) model… a …input file… - these are considered as per MPEP § 2106.05(f) as the: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 1 - , via a processor,… 
Claim 10 - A computer aided technologies (CAx) system, comprising: a processor, wherein the processor is configured to:
Claim 16 - A tangible, non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause a processor to:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…vane…
…of a turbine nozzle…turbine nozzle…
…inspection requirements…inspection requirement…inspection…
…throat…
… coordinate measuring machine (CMM)…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
…in a three-dimensional (3D) computer-aided design (CAD) model… a …input file… - these are considered as per MPEP § 2106.05(f) as the: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 1 - , via a processor,… 
Claim 10 - A computer aided technologies (CAx) system, comprising: a processor, wherein the processor is configured to:
Claim 16 - A tangible, non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause a processor to:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…vane…
…of a turbine nozzle…turbine nozzle…
…inspection requirements…inspection requirement…inspection…
…throat…
… coordinate measuring machine (CMM)…

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2, 6-7, 11, 17 recite an additional step in the mental process, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale. 
Claims 3-4, 9, 19 further specify portions of the mental process, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale.
Claims 5 and 18 further specify portions of the mental process, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale and wherein the additional elements of “…suction side…” and “…pressure side…” are generally linking the claimed invention to a field of use/technological environment
Claim 8 recites an additional step in the mental process, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale. The limitation of “based on a desired granularity of the inspection requirements, inspection tolerances, a design of the turbine nozzle, or a combination thereof.” Is considered as generally linking the use of a judicial exception to a particular technological environment or field of use
Claim 12 recites another step of the mental process, wherein the additional elements are considered as generally linking the use of a judicial exception to a particular technological environment or field of use
Claim 13 recites another step in the mental process, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale.
Claim 14 further specify portions of the mental process, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale.
Claim 15 recites another step in the mental process and includes, wherein the additional elements are similar to the additional elements in the independent claims and rejected under a similar rationale. The recitation of “…wherein the CAx system comprises a CAD system, and wherein the processor is configured to … based on an input to the CAD system…” is considered per  MPEP § 2106.05(f) as the: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 20 is rejected under a similar rationale as claim 15

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., “Automatic inspection of turbine blades using 5-axis coordinate measurement machine”, 2010 in view of Cardew-Hall, “Modelling and Integrated Inspection of Cast Turbine Blades”, PhD Dissertation, University of London, June 1988 

Regarding Claim 1
Chang teaches: 
	A method comprising: (Chang, abstract: “…This article discusses the methodology of using a 3D geometric model of a turbine blade as the basis to generate interference-free measuring paths that are suitable for implementing on a CMM with three translational axes and two rotational axes…” – to clarify, page 1072, col. 1, ¶ 3: “Considering the above problems as found in the literature, this article addresses the methodology to automate the planning of measuring paths of the 5-axis CMM to suit the particular geometric shape of turbine blades. It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades…” – i.e. it is a computer-implemented method
	generating, via a processor, a first set of inspection requirements for a first radial section between a first vane and a second vane of a turbine nozzle using an inspection requirement generation process, the inspection requirement generation process comprising: (Chang, abstract: “This article discusses the methodology of using a 3D geometric model of a turbine blade as the basis to generate interference-free measuring paths [example of inspection requirements] that are suitable for implementing on a CMM with three translational axes and two rotational axes. Through the use of the methodology proposed in this research, the goal of multi-axis precision inspection for any geometric design of turbine blade can be achieved.”
	Then see figure 16 which shows “Three rings of measuring points [inspection points of the inspection requirements] on a turbine blade” that were generated by the system  - wherein this visually depicts the “Measuring points on pressure surface” and the “Measuring points on suction surface” of one of the vanes – the Examiner notes that the points on the “pressure surface” are an example of the inspection points for a first radial section [between the pressure surface of the first vane and the suction surface of the second vane, as visually shown], and the points on the “suction surface”  are an example of inspection points for a second radial section under a similar rationale 
	To clarify, § 1 ¶ 1: “The complex geometric shape and the limited space between two neighbouring blades [which is the throat] hinder the application of traditional techniques to inspect its precision.”
	generating a first resultant curve along the first radial section of the turbine nozzle in a three-dimensional (3D) computer-aided design (CAD) model, wherein the first resultant curve is disposed along the first vane; (Chang, page 1077 # 1: “First and foremost, the 3D CAD model of a turbine blade is created using Pro/ENGINEER. Points to be measured are generated on the part model, as pictured in Figures 15(a) and 16. The coordinates, altogether with the 3D CAD model, become the input data into the developed computer system. Normal vectors of the measuring points are generated by the system, and the resultant data are exported in DMIS format so that the data can be used by a typical CMM. Figure 17 shows a sample of the exported data.” – wherein figure 15(a) shows the “pressure surface” and 3 resultant curves on this surface for the “Inner ring”, “middle Ring”, and “Outer Ring”, and a similar curve for the “suction surface”,  and figure 15(b) provides the points by the “angles …and …. calculated for the measuring points”
to clarify on the BRI of the radial section, see ¶ 54 of the instant specification and # 310A-310E in the instant specification – an example of this limitation under the BRI is Zhang, figure 15 for the rings – to be specific, a skilled person would have inferred that each ring was along a radial section between two blades/vanes from what is visually depicted in Zhang – i.e. that when the rings of Zhang was applied to each blade of Zhang, that there would have been radial sections between the rings such as a section between the “Middle ring” of two adjacent blades/vanes
 to clarify on the BRI, see the instant figure 6 for # 310A, and see figure 24 of Zhang which provides a similar perspective for one of the rings)
	…
	generating a first array of inspection points at intersection locations of a first array of planes and the first resultant curve on a first side of the middle … along the first resultant curve, wherein the first array of planes are generally parallel to the nominal throat location; generating a second array of inspection points at intersection locations of a second array of planes and the first resultant curve on a second side of the middle inspection point along the first resultant curve, wherein the second array of planes are generally parallel to the nominal throat location; (Chang, figures 15-16 as cited above and described on page 1077 # 1: “Points to be measured [inspection points] are generated on the part model, as pictured in Figures 15(a) and 16. The coordinates, altogether with the 3D CAD model, become the input data into the developed computer system. Normal vectors of the measuring points are generated by the system [inspection vectors], and the resultant data are exported in DMIS format so that the data can be used by a typical CMM.” – as visually depicted these points are generated around the curve, which includes points to both sides of the curves/rings of Chang on both surfaces of the blade/vane – see Chang, fig. 24 which shows the points on the contour of the “Inner ring”
	as to these being at intersection locations of an array of planes generally parallel to the nominal throat location, there are “Normal vectors of the measuring points” – i.e. each measuring point is located at the intersection of a normal plane for the normal vector, wherein a skilled person would have known that a normal vector is perpendicular to the surface/curve [i.e. generally parallel to the nominal throat location as each normal vector is generally parallel when they are vectors from the same surface] - e.g. see figure 17 which shows “Measuring points and normal vectors output in DMIS data format.” Which shows the normal vectors are in 3D, as such they are on 2D planes 
	to clarify on the BRI, the claim recites that the inspection vectors are “normal” to the inspection points – i.e. Chang’s “normal vectors” – and see figures 9-10 in the instant specification for more clarification)
	generating a … inspection vector, wherein the … inspection vector is normal to the first vane at the … inspection point; (Chang, page 1077, # 1: “Normal vectors of the measuring points are generated by the system, and the resultant data are exported in DMIS format so that the data can be used by a typical CMM. Figure 17 shows a sample of the exported data” as clarified on above – wherein figure 17 shows “Measuring points and normal vectors output in DMIS data format” – i.e. for each “measuring point” in the table in figure 15 there is an associated “normal vector”)
	generating a first array of inspection vectors on a first side of the … inspection vector, …and intersects the first resultant curve at a respective inspection point of the first array of inspection points; and generating a second array of inspection vectors on a second side of the … inspection vector, …and intersects the first resultant curve at a respective inspection point of the second array of inspection points, (Chang, page 1077, # 1: “Normal vectors of the measuring points are generated by the system, and the resultant data are exported in DMIS format so that the data can be used by a typical CMM. Figure 17 shows a sample of the exported data” as clarified on above – wherein figure 17 shows “Measuring points and normal vectors output in DMIS data format” – i.e. for each “measuring point” in the table in figure 15 there is an associated “normal vector” including points on both sides of the middle of each ring for each surface of the blade – wherein the normal vector is a vector perpendicular to the surface/curves of the measuring points as a skilled person would have known – in other words, it intersects the curve at each measuring point because it is perpendicular to the measuring point with respect the curve; to clarify on the BRI see figures 9-10 in the instant disclosure)
and wherein the first set of inspection requirements comprises the … inspection point measured from the … inspection vector, the first array of inspection points measured from respective inspection vectors of the first array of inspection vectors, and the second array of inspection points measured from respective inspection vectors of the second array of inspection vectors; and generating a coordinate measuring machine (CMM) input file comprising the first set of inspection requirements. (Chang, figure 17 provides an example of the “Measuring points and normal vectors output in DMIS data format” and similarly see figure 18 for the “Sample of DMIS data and CMM control codes.” – and see steps 1-4 of Chang on pages 1077-1078 for clarification including # 1: “Normal vectors of the measuring points are generated by the system, and the resultant data are exported in DMIS format so that the data can be used by a typical CMM [a CMM input file]. Figure 17 shows a sample of the exported data.” – all of the resultant data of both the measuring points and normal vectors are put into a “DMIS” file in the format shown in figure 17)

Chang does not explicitly teach: 
generating a middle inspection point along the first resultant  at a nominal throat location between the first vane and the second vane;… generating a middle inspection vector, wherein the middle inspection vector is normal to the first vane at the middle inspection point; 
…wherein each inspection vector of the first array of inspection vectors is parallel to the middle inspection vector…wherein each inspection vector of the second array of inspection vectors is parallel to the middle inspection vector

Cardew-Hall teaches: generating a middle inspection point along the first resultant  at a nominal throat location between the first vane and the second vane;… generating a middle inspection vector, wherein the middle inspection vector is normal to the first vane at the middle inspection point;  (Cardew-Hall, see the abstract for relevance, then see § 4.2 on page 101, ¶ 1: “There have been many methods of datuming cast aerofoils, however the general method employed at RR is that of target datums. This uses the fact that six points will uniquely locate an object three dimensionally” – see figure 4.2, as clarified on page 103: “From points Bi and B2 and plane A, plane B can be calculated. Point C gives plane C perpendicular to A and B. Points A1, A2 and the mid point of D1 D2 are on the throat line of the blade [examples of the middle point at the nominal throat location]. This is a critical feature in the performance of the turbine and datuming it to have zero error sets the throat position.” – to clarify, see figure 4.2, there are two rings, similar to Chang, wherein points A1 and A2 are on rings 1 and 2 respectively, wherein these are shown “on the throat line of the blade” for the suction surface of the blade/vane [see Chang fig. 1 and fig. 16 to clarify on this terminology], and the D points are also “on the throat line of the blade” on the pressure surface – i.e. there is one middle point for each radial section for each surface of the blade
	Then see § 5.1.1: “The CXX required target datum points to inspect to, both for the best fitting and inspection of intermediary sections. These were generated from the defining circle/spline format of aerofoils via the RR inhouse FROCOISEL manufacturing system. For each section selected the six best fit points were produced in accordance to section 4.4 along with 20 points equi-spaced around the profile [e.g. Chang, fig. 24]. This is in addition to the best fit points on the datum sections. [the points in fig. 4.2 of Cardew-Hall]” – as to the order, page 152 # 3 for the “target datum”, followed by “the six bestfit points” in step # 4, then see page 156 # 1-2: “1) Firstly the intermediate section is best fit ted in the same way as the datum sections… 2) Using this offset, 20 target points that have been read down via paper tape are inspected” – i.e. the middle point is generated first, then the remaining points on both sides of the middle point
Wherein a skilled person would have found it obvious to have added these points into Chang’s points because: “…This is to take out the effect of twist in the aerofoil, making the mid-point between them have zero error and effectively the third point required to set up plane A…This is a critical feature in the performance of the turbine and datuming it to have zero error sets the throat position.” (Cardew-Hall, page 103, ¶¶ 1-2)
	As to the normal vectors of each of these points – e.g. Cardew-Hall page 109, ¶ 1: “One is to roughly align on datum sections or target datum points on the nominal and supply the normal direction to the surface. Measurements are then taken along this normal and the error vector for each point recorded.”, and page 156 # 2: “Again measurement is always normal to the surface along the T axis with the blade being rotated into the correct position.” – see figure 5.12 and 5.15 which visually depict what this is, including showing the normal planes as well as the normal vectors – i.e. Cardew-Hall, similar to Chang, measures at the normal vector to each measuring point on each ring of each surface of each blade)
 …wherein each inspection vector of the first array of inspection vectors is parallel to the middle inspection vector…wherein each inspection vector of the second array of inspection vectors is parallel to the middle inspection vector (Cardew-Hall, see the abstract for relevance, then see § 5.2.3.3 on pages 184-189 including figure 5.15 which depicts several “Target Points” for a “Probe Path” – and see page 184, last paragraph: “The system then generates the normal to the surface and an intermediary standoff point to which the probe will drive and slow feed from to the target surface point. The path between standoff points [examples of inspection vectors] could lead to a collision as the probe…” to page 189 ¶ 1: “If the angle between adjacent normals is greater than 90°, the intersection of the normal to the normal is calculated and inserted as an intermediate point, fig 5.15. The path between standoff points is also generated and stored away as described above. Fig 5.12 shows a typical scan path  generated.” – as visually depicted in the figure 5.15, the stand-off points not at the corner are parallel to each other – and the claim does not require the points around such a corner - for clarification on the BRI, see figure 8 in the instant specification 
	In addition, page 189, ¶ 1: “It is important that the probe approaches normal to the surface as appreciable error can occur with highly curved surfaces.” – a skilled person would have inferred that when there was not a curved surface, i.e. that it was a straight edge for the surface, that all of these “stand-off” points for the straight surface would have been parallel because they were normal to a straight surface, e.g. figure 5.15 for the points not near the corner, and see to clarify on the BRI see figures 9-10 of the instant specification which show such a straight surface as an exemplary embodiment of the present claims 
	

    PNG
    media_image1.png
    312
    404
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Chang on a “methodology of using a 3D geometric model of a turbine blade as the basis to generate interference-free measuring paths that are suitable for implementing on a CMM with three translational axes and two rotational axes.” (Chang, abstract)  with the teachings from Cardew-Hall on “An automated system for the first article inspection, based on an existing Co-ordinate Measuring Machine (CMM), is described. The results of this work led to a more fully integrated inspection system being developed. This uses the 3-D surface model for the off-line programming of a CMM or other inspection device…” (Cardew-Hall, abstract, last paragraph) 
The motivation to combine would have been that “The results of this work led to a more fully integrated inspection system being developed ” (Cardew-Hall, abstract, last paragraph) and that “The path between standoff points could lead to a collision as the probe…No clash checking is carried out, but, a simple check is performed to introduce an intermediary point to avoid this [collision]. If the angle between adjacent normals is greater than 90°, the intersection of the normal to the normal is calculated and inserted as an intermediate point, fig 5.15… The scan specification routines can be repeated at any number of planes and at any orientation, with the same routines applying also to the annulus surface of revolution. Once all the scan paths have been defined they can be simulated graphically. This allows the part programmer to check for clashes and edit the path as required.” (Cardew-Hall, pages 184 last paragraph to 189 ¶ 1)

Regarding Claim 2
Chang teaches: The method of claim 1, comprising generating a second set of inspection requirements by repeating the inspection requirement generation process for the second vane along the first radial section. (Chang, figures 15-16 show three rings for a single blade, then see Chang, see § 3.3: “… In the example, the total number of turbine blades n is 15, the coordinate of the measuring point P at the pressure surface is assumed to” and § 4 ¶ 1: “The CMM adopted in this research to undertake the measurement task of turbine blades is Mitutoyo KN807 equipped with a measuring probe Renishaw PH9A.”  and page 1072, col. 1, ¶ 3: “It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades”
specifically, note the use of the plural “blades” – as such, a skilled person would have inferred that Chang repeated the process for each of these blades, and therefore there would have been a radial section which was a cross-sectional area between the rings of each respective blade

Regarding Claim 3
Chang teaches: The method of claim 2, wherein the CMM input file comprises the first set of inspection requirements and the second set of inspection requirements. (Chang, see § 3.3: “… In the example, the total number of turbine blades n is 15, the coordinate of the measuring point P at the pressure surface is assumed to” and § 4 ¶ 1: “The CMM adopted in this research to undertake the measurement task of turbine blades is Mitutoyo KN807 equipped with a measuring probe Renishaw PH9A.”  and page 1072, col. 1, ¶ 3: “It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades” - specifically, note the use of the plural “blades” – as such, a skilled person would have inferred that the input file included the measuring points and normal vectors for each blade (see figures 17-18) 

Regarding Claim 4
Chang teaches: The method of claim 2, wherein the first radial section comprises a first cross-sectional area of the turbine nozzle between the first resultant curve along the first vane and a second resultant curve along the second vane. (Chang, see figures 15-16 above for the three “ring[s]” that are visually depicted [three resultant curves] – and § 4 ¶ 1: “The CMM adopted in this research to undertake the measurement task of turbine blades is Mitutoyo KN807 equipped with a measuring probe Renishaw PH9A.”  as well as page 1072, col. 1, ¶ 3: “It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades” - specifically, note the use of the plural “blades” and the figures in Chang which show the plurality of blades on the turbine
 as such, a skilled person would have inferred that when these rings were generated for each blade, there would have been a cross-section area between the rings of each blade. Specifically, an area between the “pressure surface” on a first blade, and a “suction surface” on a second blade, e.g. such an area for the “middle ring” on both blades for a middle cross-sectional area – see figures 15-16 which show the rings on each of these surfaces, and figure 1 of Chang to clarify on these terms)

Regarding Claim 5
Chang teaches: The method of claim 2, wherein the first set of inspection requirements are located on a suction side of the first vane, and the second set of inspection requirements are located on a pressure side of the second vane.  (Chang, see figures 15-16 above for the three “ring[s]” that are visually depicted [three resultant curves] – and § 4 ¶ 1: “The CMM adopted in this research to undertake the measurement task of turbine blades is Mitutoyo KN807 equipped with a measuring probe Renishaw PH9A.”  as well as page 1072, col. 1, ¶ 3: “It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades” - specifically, note the use of the plural “blades” – as such, a skilled person would have inferred that when these rings were generated for each blade, there would have been a cross-section area between the rings of each blade. Specifically, an area between the “pressure surface” on a first blade, and a “suction surface” on a second blade – see figures 15-16 which show the rings on each of these surfaces, and figure 1 of Chang to clarify on these terms
And figure 16 shows “measuring points” along each of these surfaces, i.e. the “measuring points” and “normal vectors” for all blades of the depicted turbine would have included these points and vectors for both surfaces for each blade)

Regarding Claim 6
Chang teaches: The method of claim 2, comprising generating a third set of inspection requirements by repeating the inspection requirement generation process for the first vane along a second radial section. (Chang, figures 15-16  - there are 3 rings, therefore there are three radial sections for which the process was applied to as visually depicted – see page 1076, col. 2, ¶ 3: “Figure 15 lists the final results of applying the above procedure to calculate angles a and b for points along the three rings of a turbine blade (20 points of each ring).”)

Regarding Claim 7
Chang teaches: The method of claim 6, comprising generating a fourth set of inspection requirements by repeating the inspection requirement generation process for the second vane along the second radial section. (Chang, figures 15-16  - there are 3 rings, therefore there are three radial sections for which the process was applied to as visually depicted – see page 1076, col. 2, ¶ 3: “Figure 15 lists the final results of applying the above procedure to calculate angles a and b for points along the three rings of a turbine blade (20 points of each ring).”
and see Chang, see § 3.3, § 4 ¶ 1 and page 1072, col. 1, ¶ 3 – as cited above specifically for the use of the plural “blades” – i.e. when repeating the process for each blade for each ring, this would have included repeating it for a second vane for a second ring, and the second ring would have been associated with a second radial section [e.g. a first radial section between the inner rings of two blades, and a second radial section between the middle rings of two blades – see figures 15-16]

Regarding Claim 8
Chang, in view of Cardew-Hall, teaches: The method of claim 7, comprising iteratively generating additional sets of inspections requirements for additional radial sections, wherein a number of the additional radial sections is based on a desired granularity of the inspection requirements, inspection tolerances, a design of the turbine nozzle, or a combination thereof. (Chang, figures 15-16 show there were 3 rings - a skilled person would have inferred that this was based on the design of the turbine nozzle, because these rings were selected to be an “inner”, “middle”, and “outer” ring relative to the blade as installed in the turbine 
	And see Cardew-Hall, page 184, ¶ 2: “Section scan measurements are specified to the CAFP system at specified planes, flowcharts 12, 13, 14. These planes cut the aerofoil and generate the intersecting spline. The choice of position of these cutting planes is crucial to the accurate recreation of the actual measured model. They should be taken just either side of the defining sections of the blade and it is recommended to have double this, evenly spaced between them [example of a desired granularity]. The defining sections themselves should not be inspected with straight line ruled surfaces as the target point is effectively on an edge, fig 5.14.” – and see figure 5.14 which shows that these sections should have a “Gap as small as possible” between these “Inspection sections” which is an example of an inspection tolerance 
also, page 156, # 4: “4) The process is repeated for however many sections are required to be inspected.” – 
to clarify on what a “section” is, see figure 5.12 which shows examples of the sections which are visually depicted as being similar to the rings of Chang

Regarding Claim 9
Chang, as taken in view of Cardew-Hall teaches: The method of claim 1, wherein the first side of the middle inspection point is opposite of the second side of the middle inspection point along the first resultant curve. (Chang, figures 15-16 and 24 as cited above 
As taken in view of Cardew-hall, as cited above, § 4.2 on page 101, ¶ 1: “There have been many methods of datuming cast aerofoils, however the general method employed at RR is that of target datums. This uses the fact that six points will uniquely locate an object three dimensionally” – see figure 4.2, as clarified on page 103: “From points Bi and B2 and plane A, plane B can be calculated. Point C gives plane C perpendicular to A and B. Points A1, A2 and the mid point of D1 D2 are on the throat line of the blade [examples of the middle point]. This is a critical feature in the performance of the turbine and datuming it to have zero error sets the throat position.” then see § 5.1.1: “The CXX required target datum points to inspect to, both for the best fitting and inspection of intermediary sections. These were generated from the defining circle/spline format of aerofoils via the RR inhouse FROCOISEL manufacturing system. For each section selected the six best fit points were produced in accordance to section 4.4 along with 20 points equi-spaced around the profile [e.g. Chang, fig. 24]. This is in addition to the best fit points on the datum sections. [the points in fig. 4.2 of Cardew-Hall]”
i.e. a skilled person would have inferred that there were generated measurement points on both sides of each of the middle points of Cardew-Hall)

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 1, wherein :
	A computer aided technologies (CAx) system, comprising: 	a processor, wherein the processor is configured to: (Chang, abstract: “…This article discusses the methodology of using a 3D geometric model of a turbine blade as the basis to generate interference-free measuring paths that are suitable for implementing on a CMM with three translational axes and two rotational axes…” – to clarify, page 1072, col. 1, ¶ 3: “Considering the above problems as found in the literature, this article addresses the methodology to automate the planning of measuring paths of the 5-axis CMM to suit the particular geometric shape of turbine blades. It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades…” – i.e. it is a computer-implemented method)
	…

Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 2. 

Regarding Claim 12.
Cardew Hall teaches: 	The system of claim 11, wherein the first set of inspection requirements and the second set of inspection requirements enable determination of an actual throat of the turbine nozzle at the first radial section. (Cardew-Hall, pages 111-112, # 4: “4) Point e is the throat area measuring point [for the actual throat].” And see point e on figure 4.5 
For clarification on the combination, page 110, ¶ 3: “The first best fitting technique investigated for the alignment of aerofoils for inspection was that implemented in the Automated Proof Inspection System A described in chapter 5.” And see § 5.1.1 on page 144, ¶ 1: “For each section selected the six best fit points were produced in accordance to section 4.4 along with 20 points equi-spaced around the profile.”)


Regarding Claim 13.
Chang teaches: The system of claim 10, wherein each inspection point and each inspection vector of the first set of inspection requirements is identified via a unique identifier within the CMM input file. (Chang, figure 17 – “Measuring points and normal vectors output in
DMIS data format.” – this figure shows “PNT01” which is an example of a unique identifier)

Regarding Claim 14.
Chang, in view of Cardew-Hall teaches: The system of claim 10, wherein the first array of inspection points comprises fourteen inspection points on the first side of the middle inspection point, and the second array of inspection points comprises fourteen inspection points on the second side of the middle inspection point. (Chang, page 1076, col. 2, ¶ 3: “Figure 15 lists the final results of applying the above procedure to calculate angles a and b for points along the three rings of a turbine blade (20 points of each ring).” – and see figure 16, and then see figure 24 – figure 24 shows the number of points on the “inner ring” are evenly spaced about the ring on both sides of the ring, as was taken in view of Cardew-Hall as cited above for the middle point including § 5.1.1 ¶ 1 on page 144: “For each section selected the six best fit points were produced in accordance to section 4.4 along with 20 points equi-spaced around the profile. This is in addition to the best fit points on the datum sections [the middle points].”
As taken in further view of Cardew-Hall, page 184, ¶ 3: “The number of scan points per section is input into the system and they are distributed at equal increments of the B-Spline parameter, t. Again it is recommended that the number of points taken be the same as the defining points on the nominal sections” – as clarified on the publication “Automated Proof Inspection of Turbine Blades” included in the dissertation as the “Backcover” after the appendix - specifically page 77, § 4.3: “The number of scan points per section is input to the system and they are distributed at equal t increments.” – to clarify on the BRI, ¶ 64 of the instant specification: “As illustrated, each inspection vector of the inspection vectors 428 (e.g., the middle inspection vector 430, the first array of inspection vectors 432, and the second array of inspection vectors 434) is spaced equally apart from one another, and each inspection vector of the inspection vectors 428 extends along the first radial section 31 0A.”
 and then see Cardew-Hall page 134, ¶ 2: “The speed of execution of method C was constant once the six equations had been set up. Increasing the number of data points obviously increases the total file read time but none of the tests on method C exceeded 1 minute”  and then see Cardew-Hall, page 135, ¶ 2: “Also only 25 points per section were calculated. Increasing this number would help calculation with large transformations”– this is a suggestion to increase the number of points, as such a skilled person would have found it obvious to do so, and that in doing so such an increase would have the claimed included 14 or more points [the claim recites “comprising” – which under the BRI for this limitation is interpreted as “at least” because comprising does not exclude unrecited steps/features – see MPEP § 2111.03]
	to clarify, see MPEP § 2144.04(I): “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close... the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.” – the number of points used by Chang and Cardew-Hall are already close to the claimed number of points, and Cardew-Hall explicitly suggests increasing the number of points – as such, it would have been obvious that such an increase would have included the claimed numbers of points 

Regarding Claim 15.
Chang teaches: The system of claim 10, wherein the CAx system comprises a CAD system, and wherein the processor is configured to determine a location of the first radial section based on an input to the CAD system. (Chang, page 1077: “First and foremost, the 3D CAD model of a turbine blade is created using Pro/ENGINEER [example of an input]. Points to be measured are generated on the part model, as pictured in Figures 15(a) and 16…” – i.e. the rings were determined on the created model which was input into the CAD system by its creation)

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 1, wherein 
	A tangible, non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause a processor to: (Chang, abstract: “…This article discusses the methodology of using a 3D geometric model of a turbine blade as the basis to generate interference-free measuring paths that are suitable for implementing on a CMM with three translational axes and two rotational axes…” – to clarify, page 1072, col. 1, ¶ 3: “Considering the above problems as found in the literature, this article addresses the methodology to automate the planning of measuring paths of the 5-axis CMM to suit the particular geometric shape of turbine blades. It also discusses the implementation of the proposed methodology to develop a computer-aided measuring system for an automatic multi-axis precision inspection for turbine blades…” – i.e. it is a computer-implemented method
	…

Regarding Claim 17.
	Claim 17 is rejected under a similar rationale as claim 2. 

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 3. 

Regarding Claim 19.
Chang teaches: The tangible, non-transitory, computer-readable medium of claim 18, wherein the second set of inspection requirements along the second vane are disposed along a trailing edge of the second vane. (Chang, figure 24 shows that the points extend around the entire boundary of the vane, as such this would have included along the trailing edge of the vane)

Regarding Claim 20.
Chang, in view of Cardew-Hall teaches: The tangible, non-transitory, computer-readable medium of claim 16, wherein the instructions are configured to cause the processor to automatically determine the nominal throat location along the first radial section within the CAD model. (Chang, page 1077: “First and foremost, the 3D CAD model of a turbine blade is created using Pro/ENGINEER. Points to be measured are generated on the [3D CAD] part model, as pictured in Figures 15(a) and 16…”, as taken in view of Cardew-Hall, figure 4.2 and pages 101-103 as cited above including “Points A1, A2 and the mid point of D1 D2 are on the throat line of the blade” for the nominal throat location along each radial section)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marques et al., US 6,789,315 – see the abstract, fig. 6, and see col. 5-6, the paragraph split between the columns: “For each pair of gas turbine nozzle vanes whose pairwise initial throat area is not within the final pairwise throat area target range and is in fact below the final pairwise throat area target range, the trailing edge 50 of at least one of the gas turbine nozzle vanes 42 is extended, numeral 80, responsive to the Step 74 of determining the initial pairwise throat area, So that the final pairwise throat area of that pair of gas turbine nozzle vanes 42 is within the final pairwise throat area target range” and ¶ 2 in col. 6
Chuong, US 2014/0142889 – see the abstract “A method of calculating a throat area of a section of a machinery…” and see figure 4 and its accompanying description
Ostrowski et al., US 5,521,847 – see the abstract, see figure 2 including # 32: “Sort Probe Center Points by Nominal Section Planes”, see figures 4-6
Burdgick et al., US 2002/0193897 – see the abstract: “A method of determining the throat area between adjacent airfoils in a nozzle Set among a plurality of nozzle Sets of a machine involves providing a plurality of inspection points on a Suction side of a first airfoil and a pressure Side of a Second airfoil, the Second airfoil being adjacent to the first airfoil.”
Frost et al., US 2007/0050172 – see the abstract: “A method for measuring a throat area of a turbine nozzle assembly that includes at least one airfoil extending between an inner band and an outer band is provided” And figures 9-10
Burghardt et al., “ROBOT-OPERATED INSPECTION OF AIRCRAFT ENGINE TURBINE ROTOR GUIDE VANE SEGMENT GEOMETRY”, 2017 – see the abstract, see § 2 ¶¶ 3-4, see § 4 ¶¶ 1-3 and figures 7-9
Chang, “Automatic inspection of turbine blades using a 3-axis CMM together with a 2-axis dividing head”, 2005 – see the abstract, see figure 5, see § 2 ¶¶ 1-2 , see § 3 steps 1-2, see figure 22
Goulos et al., “Turbine Performance Effects from Geometry Variations between Manufactured Components and Design Intent”, 2009 – see the abstract, see figure 1, see page 2 the paragraph split between the columns 
Lee, “The Integration Of Geometric Information Within Design and  Manufacture”, PhD Dissertation, University of London, August 1991 – see the abstract, see pages 122-126, see page 280
Mamaev et al., “Computation of the Throat Area of a Turbine Blade Ring”, 2016 – see the abstract, see figure 1 and figure 2
Wolfram MathWorld, “Normal Vector”, accessed Dec. 7th, 2022, URL: mathworld(dot)wolfram(dot)com/NormalVector(dot)html – see ¶¶ 1-3: “The normal vector, oft en simply called the "normal," to a surface is a vector which is perpendicular to the surface at a given point. When normals are considered on closed surfaces, the inward-pointing normal (pointing towards the interior of the surface) and outward-pointing normal are usually distinguished” and see the figures 
Pendse, “AN EFFECTIVE DIMENSIONAL INSPECTION METHOD BASED ON ZONE FITTING”, Master’s Thesis, Texas A&M University, Dec. 2004 – see § 3.6 starting on page 33, include seeing figures 11-12 and page 35 ¶ 1
Ristic et al., “Measurement-based updating of turbine blade CAD models: a case study”, 2004 – see the abstract, see figures 1-2, see page 354, col. 1, ¶ 2, see § 6.2 starting on page 358
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147